internal_revenue_service number release date index number -------------------------- ---------------------------------- ------------------------------------------------- --------------------------------- re -------------------------------------------- ---------------------------------------------------------- department of the treasury washington dc person to contact -------------------------- id ------------- telephone number --------------------- refer reply to cc psi b09 - plr-102213-04 date date legend legend decedent date state a child child child date trust wife year grandchild grandchild year great-grandchild ------------------- ------------------------ ------------ --------------------------------------- ---------------------------------- -------------------------------- ------------------------- ------------------------------------ ------------------------- ------------------------------------ ------- ----------------------------- -------------------------- ------- ------------------------ ------------------------ ------------------------ ------------------------------------- ---------------------------------------------------- in a letter dated date you requested rulings regarding the gift_tax plr-102213-04 great-grandchild great-grandchild trust 1-a trust 1-b dear ----- -------------- generation-skipping_transfer gst tax and income_tax consequences of a proposed partition of a_trust this letter responds to that request the facts and representations are as follows decedent died on date a date prior to date decedent a resident of state a was survived by three children child child and child decedent’s last will and testament as modified by the several codicils thereto was admitted to probate on date into three equal shares and to assign and set apart one share in trust for each of child child and child the trust created for the benefit of child is referred to herein as trust the trusts created for the benefit of child and child are not at issue in this letter_ruling child’s trust in reasonable installments to the child for whom it is set apart upon each child’s death the income of the deceased child’s trust shall be paid to his or her spouse to whom he or she was married at the time of decedent’s death and after the death of such spouse to such deceased child’s then living issue per stirpes if any child shall die leaving no spouse or surviving issue the trust estate set apart for such child shall be divided equally between the trust estates for decedent’s other surviving children and if thereafter a second child should die leaving no surviving_spouse or issue the entire property of the two trust estates shall be held as one trust estate for the benefit of the last survivor of decedent’s children clause paragraph c provides that upon the death of the last survivor of child child child and their spouses all of the trusts created for decedent’s children shall terminate and the property in each child’s respective trust will be distributed to such child’s then living issue per stirpes clause paragraph b provides that the trustee shall pay the income from each clause a of decedent’s will directs the trustee to divide the residuary_estate all of decedent’s children are now deceased pursuant to the terms of great-grandchild great-grandchild and great-grandchild intend to plr-102213-04 decedent’s will trust will terminate upon the death of wife the surviving_spouse of child child died in year and the income from her trust became payable in equal shares to her two children grandchild and grandchild grandchild is still living grandchild died in year survived by three children great-grandchild great- grandchild and great-grandchild accordingly the income from trust is currently payable as follows one-half to grandchild and one-half in equal shares to great- grandchild great-grandchild and great-grandchild petition the appropriate state court for entry of an order that would partition trust into two separate equal trusts known as trust 1-a and trust 1-b the partition of trust into trust 1-a and trust 1-b would be made on a pro_rata basis trust 1-a would be held for the benefit of grandchild and trust 1-b would be held for the benefit of great- grandchild great-grandchild and great-grandchild both trusts would be administered pursuant to the terms of decedent’s will except that i grandchild and any descendant of his shall be treated as deceased for purposes of trust 1-b while any descendant of grandchild is living and ii the descendants of grandchild shall be treated as deceased for purposes of trust 1-a while grandchild or any descendant of his is living court_proceeding to partition trust he has no objection to the partition of the trust and will consent to the entry of an order partitioning trust into trust 1-a and trust 1-b decedent’s death you now request the following rulings although grandchild does not wish to be named as a petitioner in the state it has been represented that no additions have been made to trust since the proposed partition of trust into trust 1-a and trust 1-b will not subject the partitioned trusts to the federal gst tax the proposed partition of trust into trust 1-a and trust 1-b will not result in any taxable gift_for federal gift_tax purposes the proposed partition of trust into trust 1-a and trust 1-b will not result in the recognition of gain_or_loss for federal_income_tax purposes to trust trust 1-a trust 1-b or any of the beneficiaries and the basis of the assets as well as the holding periods will remain the same after the partition as before the partition plr-102213-04 ruling sec_2601 imposes a tax on every generation-skipping_transfer section b a of the tax_reform_act_of_1986 and ' b i of the generation-skipping_transfer_tax regulations provide that the gst tax shall not apply to any generation-skipping_transfer under a_trust that was irrevocable on date but only to the extent that such transfer is not made out of corpus added to the trust after date or out of income attributable to corpus so added sec_26_2601-1 provides that any trust in existence on date will be considered an irrevocable_trust except as provided in ' b ii b or c relating to property includible in the grantor's gross_estate under and sec_26_2601-1 provides that if an addition is made after sec_26_2601-1 provides rules for determining when a modification date to an irrevocable_trust which is excluded from the application of chapter by ' b a of the act a pro_rata portion of subsequent distributions from and terminations of interests in property held in the trust is subject_to the provisions of chapter judicial construction settlement agreement or trustee action with respect to a_trust that is exempt from the gst tax under sec_26_2601-1 or hereinafter referred to as an exempt trust will not cause the trust to lose its exempt status in general unless specifically provided otherwise the rules contained in sec_26_2601-1 are applicable only for purposes of determining whether an exempt trust retains its exempt status for gst tax purposes unless specifically noted the rules do not apply in determining for example whether the transaction results in a gift subject_to gift_tax or may cause the trust to be included in the gross_estate of a beneficiary or may result in the realization of capital_gain for purposes of sec_1001 sec_26_2601-1 provides that a modification of the governing instrument of an exempt trust including a trustee distribution settlement or construction that does not satisfy paragraphs b i a b or c of this subsection by judicial reformation or nonjudicial reformation that is valid under applicable state law will not cause an exempt trust to be subject_to the provisions of chapter but only if -- the modification does not shift a beneficial_interest in the trust to any beneficiary who occupies a lower generation as defined in ' than the person or persons who held the beneficial_interest prior to the modification and the modification does not extend the time for vesting of any beneficial_interest in the trust beyond the period provided for in the original trust plr-102213-04 in this case trust is considered irrevocable because neither sec_2038 nor sec_2042 apply also it is represented that no additions were made to trust after date consequently trust is currently exempt from the gst tax the proposed partition of trust into trust 1-a and trust 1-b will not shift any beneficial_interest in trust to a beneficiary who occupies a lower generation as defined in ' than the person or persons who held the beneficial_interest prior to the partition in addition the proposed partition will not extend the time for vesting of any beneficial_interest in the trusts beyond the period provided for in the original trusts thus the proposed partition of trust into trust 1-a and trust 1-b will not result in a loss of exempt status from the gst tax for trust trust 1-a or trust 1-b ruling sec_2501 imposes a tax on the transfer of property by gift by an individual sec_2511 provides that the tax imposed by sec_2501 applies whether the transfer is in trust or otherwise whether the gift is direct or indirect and whether the property is real or personal tangible or intangible sec_2512 provides that if a gift is made in property the value thereof at the date of the gift shall be considered the amount_of_the_gift sec_2512 provides that where property is transferred for less than an adequate_consideration in money_or_money's_worth then the amount by which the value of the property exceeded the value of the consideration is deemed a gift in this case the dispositive provisions of trust 1-a and trust 1-b will be identical to those of trust except that trust 1-a and trust 1-b will be established for the benefit of a single family line based on the facts submitted and the representations made and provided the state a court approves the petition for partition we conclude that the partition of trust into trust 1-a and trust 1-b will not result in a transfer by any of the beneficiaries that is subject_to federal gift_tax under sec_2501 sec_1001 provides that the gain from the sale_or_other_disposition of sec_61 provides that gross_income includes gains derived from dealings ruling in property property shall be the excess of the amount_realized therefrom over the adjusted_basis provided in sec_1011 for determining gain and the loss shall be the excess of the adjusted_basis provided in sec_1011 for determining loss over the amount_realized of property shall be the sum of any money received plus the fair_market_value of the sec_1001 states that the amount_realized from the sale_or_other_disposition 499_us_554 concerns the plr-102213-04 property other than money received under sec_1001 except as otherwise provided in subtitle a the entire amount of gain_or_loss determined under sec_1001 on the sale_or_exchange of property shall be recognized sec_1_1001-1 of the income_tax regulations provides that the gain_or_loss realized from the conversion of property into cash or from the exchange of property for other_property differing materially either in_kind or in extent is treated as income or loss sustained a partition of jointly owned property is not a sale_or_other_disposition of property where the co-owners of the joint property sever their joint_interests but do not acquire a new or additional interest as a result of the transaction thus neither gain nor loss is realized on a partition see revrul_56_437 1956_2_cb_507 issue of when a sale_or_exchange has taken place that results in realization of gain_or_loss under sec_1001 in cottage savings a financial_institution exchanged its interests in one group of residential mortgage loans for another lender’s interests in a different group of residential mortgage loans the two groups of mortgages were considered substantially identical by the agency that regulated the financial_institution the supreme court of the united_states in cottage savings u s pincite concluded that sec_1_1001-1 reasonably interprets sec_1001 and stated that an exchange of property gives rise to a realization event under sec_1001 if the properties exchanged are materially different in defining what constitutes a material difference for purposes of sec_1001 the court stated that properties are different in the sense that is material to the code so long as their respective possessors enjoy legal entitlements that are different in_kind or extent cottage savings u s pincite the court held that mortgage loans made to different obligors and secured_by different homes did embody distinct legal entitlements and that the taxpayer realized losses when it exchanged interests in the loans cottage savings u s pincite than a transfer in trust by gift bequest or devise the basis shall be the same as it would be in the hands of the grantor increased in the amount of gain or decreased in the amount of loss recognized to the grantor on such transfer date by transfer in trust other than by transfer in trust by gift bequest or devise the basis_of_property so acquired is the same as it would be in the hands of the grantor increased by the amount of gain or decreased by the amount of loss recognized to the grantor on the transfer under the law applicable to the year in which the transfer was made in addition the principles in sec_1_1015-1 concerning the uniform basis are applicable in determining the basis_of_property where more than one person acquires an interest in property by transfer in trust sec_1_1015-1 sec_1015 provides that if property is acquired by a transfer in trust other sec_1_1015-2 provides that in the case of property acquired after sec_1223 provides that in determining the period for which the taxpayer provided that the state a court approves the petition for partition it is consistent plr-102213-04 provides that property acquired by gift has a single uniform basis although more than one person may acquire an interest in the property the uniform basis of the property remains fixed subject_to proper adjustment for items under sec_1016 and sec_1017 has held property however acquired there shall be included in the period for which such property was held by any other person if the property has the same basis in the taxpayer’s hands as it would have in the hands of that other person with the supreme court’s opinion in cottage savings to find that the interests of the beneficiaries of trust 1-a and trust 1-b will not differ materially from their interests in trust in the proposed partition transaction trust will be divided on a pro_rata basis except for the changes described above all other provisions of trust will remain unchanged accordingly the proposed transaction will not result in a material difference in_kind or extent of the legal entitlements enjoyed by the beneficiaries and no gain_or_loss is recognized by the beneficiaries or the trusts on the partition for purposes of sec_1001 because sec_1001 does not apply to the partition of trust under sec_1015 the basis of the assets will be the same after the partition as the basis of those assets before the partition furthermore pursuant to sec_1223 the holding periods of the assets in the hands of trust 1-a and trust 1-b will include the holding periods of the assets in the hands of trust concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter provides that it may not be used or cited as precedent letter is being sent to the taxpayer representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the in accordance with the power_of_attorney on file with this office a copy of this this ruling is directed only to the taxpayer requesting it sec_6110 except as expressly provided herein no opinion is expressed or implied the rulings contained in this letter are based upon information and plr-102213-04 material submitted in support of the request for rulings it is subject_to verification on examination sincerely james f hogan james f hogan senior technician reviewer branch office of associate chief_counsel enclosure copy for purposes passthroughs special industries
